Mr. Justice Waterman delivered the opinion of the Court. This proceeding is in effect to restrain the appellee from proceeding to try a member whom it is alleged has violated the law of such board. It is not claimed that the board is about to try appellant in a manner not in accordance with its rules and regulations. It is the rules themselves of which appellant complains. Appellant, of his own free will and accord, became a member of the board; voluntarily agreed to be bound by its laws, of which he now complains. If its regulations for the trial of alleged offenders are, as he urges, oppressive and unjust, he might have avoided the effect of such tyranny by keeping outside its fold, as do the great mass of merchants and traders in the city of which he is a citizen. Appellant complains that three members of the directory having, in accordance with the rules of the board, investígated complaints against him, have preferred charges, and are themselves to sit, with others, among the number of his judges. As to such proceeding, appellant cites the case of People v. McCoy, 20 Ch. Legal News, 151; 37 Albany, L. J. 131, in Avhich it was said: “ It can not be tolerated that among a free people, a board, combining within themselves the functions of accuser, prosecutor, judge and jury, should exercise such power.” The quoted declaration was not made as to a trial of one who had voluntarily become and was a member of a society in accordance Avith whose rules he was about to be tried. Appellant is entitled to a fair trial, to one whose proceedings are not repugnant to natural justice; but we do not think that this includes a right to be defended by counsel. Whatever may be the right in this regard of an accused in an ecclesiastical court or in one of the common tribunals of the land, we see no reason for holding that the by-law of the Board of Trade, denying the privilege of defense by counsel, is invalid. Whether appellant will or will not receive by the directors of the Board of Trade a fair trial, as likewise the effect of such trial, can not be known in advance. The result of the allowance of injunctions such as was sought in this case, would be to transfer to the chancery court the trial of alleged offenses against the rules of clubs, churches, and societies in which the membership had pecuniary value, and the complaining member charged that he could not receive a fair trial in such organization. We regard the case of Sturges v. Board of Trade, 86 Ill. 441, and Baxter v. Board of Trade, 83 Ill. 146, as decisive of this. The decree of the Superior Court is affirmed.